 GRAND LODGE OF FREE AND ACCEPTED MASONS, MASONIC HOME75Grand Lodge of Free and Accepted Masons, MasonicHomeandLocal No. 1511 and Council No. 55,American Federation of State,County and Munici-pal Employees,AFL-CIO. Cases 7-CA-8158 and7-CA-10030November 25, 1974DECISION AND ORDER.,BYMEMBERS FANNING, JENKINS, AND PENELLOOn May 22, 1974, Administrative Law JudgeThomas F. Maher issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The Charging Party filed a briefin answer to Respondent's exceptions and in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Grand Lodge of Free and Accepted Ma-sons,Masonic Home, Alma, Michigan, it officers,agents, successors, and assigns, shall take the action setforth in the said recommended Order.'The Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw JudgeIt is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544 (1950), enfd.188 F 2d 362(C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law Judge- Uponcharges filed on August 22, 1970, in Case 7-CA-8158 and onJanuary 3, 1973, in Case 7-CA-10030, against Grand Lodgeof Free and Accepted Masons, Masonic Home, Respondentherein and frequently referred to as "the Home," by LocalNo. 1151 and Council No. 55, American Federation of State,County and Municipal Employees, AFL-CIO, herein calledthe Union, the Regional Director for Region 7 of the Na-tional Labor Relations Board, herein called the Board, issueda consolidated complaint on behalf of the General Counsel ofthe Board, against the Respondent on July 25, 1973, allegingviolations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended (29 U.S.C., Sec. 151,etseq.), herein called the Act In its duly filed answer, Respond-ent, while admitting certain allegations of the complaint, de-nied the Board's jurisdiction in the matter and the commis-sion of any unfair labor practice. In addition to theaforementioned documents there has been considerableprocedural activity in this matter. It is set forth in detailhereafter in sec. III, A,infra.Pursuant to notice a hearing was held before me on variousdates between October 16, 1973, and January 24, 1974, inIthaca,Michigan, and Detroit, Michigan, where all partieswere present, represented and afforded full opportunity to beheard, to call, examine and cross-examine witnesses, to makeoral argument and file briefs Briefs were filed by all partieson March 18, 1974.Upon consideration of the entire record, including thebriefs filed with me, and specifically upon my observation ofeach witness appearing before me and a consideration of hisdemeanor,' I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWITHE NATURE OF RESPONDENTS OPERATIONSGrand Lodge of Free and Accepted Masons, MasonicHome, Respondent herein, is a nonprofit fraternal charitableorganization incorporated in the State of Michigan in 1926.It owns and operates a home for the aged which also includesa nursinghome and a hospital providing basic care, intensivecare, and intermediate care to its residents and patients whoare members of the fraternal organization or members of theirimmediate families. On an annualbasis,during the 1970period involved in this proceeding, Respondent purchased inexcess of $50,000 worth of goods and materials, which goodsand materials are either sent directly to Respondent's facilityfrom outside the State of Michigan or are purchased fromcompanies in Michigan who in turn directly purchase suchgoods and receive them from outside the State of Michigan.During the same 1970 period Respondent received grossrevenues in excess of $100,000.2It isRespondent's contention that by the provisions ofSection 2(2) of the Act it is exempt from the jurisdiction ofthe Board, it being a nonprofit hospital.There is no dispute that Respondent operatesa nursinghome and a home for the aged. This is the subject of stipula-tion and was amplified by the testimony of Norman Ryburn,administrator of the Home. Whether it operates a hospital inconjunction with its facility is another matter. At the hearingheld before me on October 16, 1973, Ryburn testified that theHome was not licensed as a hospital under the State's provi-sions for the licensing of hospitals. And with respect to thefacilities available at the Home in thisareaRyburn testifiedthat there was no major operating room but a facility forminor operations such as suturing cuts, tending bruises, andchecking broken skin. Such operations as those for appendici-'CfBishop and Malco, Inc., d/b/a Walker's,159 NLRB 1159, 1160(1966).2 The foregoing facts were the result of a stipulation between the parties215 NLRB No. 24 76DECISIONSOF NATIONALLABOR RELATIONS BOARDtis and for the pinning of broken hips were not handled at theHome but instead, by an existing transfer agreement, thepatient was transferred to the Gratiot County Hospital, si-tuated adjacent to the Home but not in any way associatedwith it. The Home has no X-ray facilities, relying on Gratiotfor such services, but it does have facilities for taking elec-trocardiograms. Physical therapy facilities are provided forthe patients as are therapeutic and rehabilitation services.There is a staff of five registered nurses and a number oflicensed practical nurses in addition to the usual staff ofworkers and orderlies. The medical staff consists of 1 full-time physician, interns from a medical school in the State,and 30 outside physicians available on call to treat specificindividual patients. Technically, Ryburn testified, all the doc-tors in Gratiot County Hospital are on Home's staff.At a subsequent hearing before me in this matter in Janu-ary 1974 Respondent adduced further testimony on the sub-ject of the nature of its facility, this time to establish that sincethe October 1973 hearing it had filed application for a hospi-tal license. This so-called hospital section for which a licenseis presently being sought comprises 30 beds of Home's totalcapacity of 409.Because certain of the activity involved in this proceedingoccurred, at a time when there was considerable questionconcerning the Board's jurisdiction over facilities such asRespondent's, it is to be noted that at the outset of 1967 theBoard,in'UniversityNursing Home, Inc.,168 NLRB 263(1967), decided to assert its jurisdiction over proprietary asdistinguished from nonprofit nursing homes and relatedfacilitieswhich provide skilled nursing health care and con-valescent services where the employer received gross reve-nues in excessof $100,000 per year. Thereafter inDrexelHome, Inc.,182 NLRB 1045 (1970), the Board extended itsjurisdictional coverage to nonprofit nursing homes andrelated health care facilities. In that case, as in the instant one,the employer sought to characterize itself as something otherthan a home for the aged, citing the fact that it providedhealth care facilities and performed supplementary hospitalfunctions. Thus the Board, interpreting its early decision inUniversity Nursing (supra),stated (182 NLRB at 1046):A reading ofUniversityNursing,includingboth au-thoritative sources and the statistics cited therein, clearlyshows, contrary to the Employer, that our conclusionstherein were predicated on considerations which extendto and encompassed "proprietary nursing homesandrelated facilities . . . in this health-carefield," and that,in addition to nursing homes, jurisdiction also was as-serted over such "related facilities." (Emphasis sup-plied.)Without belaboring the point, we note for clarifi-cation purposes that a home for the aged is such a"related facility" within the authoritative, medical, andofficially recognized meaning of the all-inclusive term"nursing home and related facilities." Moreover, the ti-tle by which an institution may be designated does notnecessarily indicate its true function or clearly describeitsoperation. The present Employer, for example, isostensibly a "home for the aged." [Footnote omitted.]Nor is it of consequence that Respondent's facility may, infact, have a separate facility, small though it may be, whichis designated as a hospital facility, and for which a hospitallicense has recently been sought. A review of the factualdescription of this unit discloses that it is not intended to bea substitute for the nearby Gratiot County Hospital, that itlacks many of the basic essentials of a usual hospital, such asa major operating room, X-ray equipment, and testing facili-ties.This unit is admittedly coordinated with the rest of theHome, has the same director, has an interchange of profes-sional and custodial staffs, and utilizes the same physicalplant and maintenance facilities. Under such circumstanceseven if, contrary to the facts, this were to be considered ahospital and not an extended care facility of the nursinghome, there is such a high degree of functional and opera-tional integration between the so-called hospital unit and therest of the Home and health care facility as to make it a partof the integral operation. So the Board held inParkvue Medi-cal Center and General Hospital,183 NLRB 559 (1970), acase with features of integration similar to those herein. Uponall of the foregoing therefore, I conclude and find Respondentto be an employer engaged in commerce within the meaningof the Act.IITHE LABOR ORGANIZATIONS INVOLVEDLocal No.1511 and CouncilNo. 35,American Federationof State,County andMunicipal Employees,AFL-CIO, theCharging Parties herein,and collectively referred to hereafteras the Union,are admitted to be and I accordingly concludeand find them to be labor organizations within the meaningof Section2(5) of the Act.IIITHE UNFAIR LABORPRACTICESA. TheProcedural Sequenceof the CaseRespondent and the Union were parties to a collective-bargaining agreementwhich expired on December 31, 1969.Negotiations for a new contract ensued during late 1969 andearly 1970 but proved unsuccessful. Accordingly the em-ployees went on strike in support of their Union bargainingposition for a new contract on February 5, 1970. Thereafter,on February 26, the Union filed unfair labor practice chargesagainsttheRespondentwiththeBoard in Case7-CA-7768, and thereafter on February 16, withdrew thesecharges, it appearing that at the time Respondent was notdeemed to be an employer over whom the Board was pre-sently asserting its jurisdiction. At thesame timerefusal tobargain charges were filed with the Michigan Empk ymentRelations Commission, referred to herein as MERC. Then,on April 21, Respondent filed a charge with MERC againstthe Unionalleging thatthe strikewas illegal under MichiganLaw. At the hearing held by MERC in both cases MERC, onmotion by the Union, dismissed both cases on the ground oflack of jurisdiction; charges were thereafter filed with theBoard against'Respondent on August 21, 1970, in7-CA-8158, one of the instant consolidatedcases, and onAugust 27, 1970, a charge was filed against the Union in Case7-CB-2241. The Regional Director refused toissue a com-plaint in this latter matter and upon appeal to the GeneralCounsel by the Respondent herein theRegionalDirector'srefusal was upheld.Meanwhileon November 16, 1970, thecomplaint issuedin -Case 7-CA-8158.Respondent and GRAND LODGE OF FREE AND ACCEPTED MASONS, MASONIC HOMEUnion finally executed a contract on December 1, 1970,and the strike officiallyended on December5.At thispoint there was still an unresolved question relating to thereturn to work of approximately 82 strikers. These, itappears, were the subject matter, in part, of the complaintpreviouslyissuedon November 16. A considerable por-tion of that case, which is actually part of the consoli-dated instant proceeding,was taken to arbitration.This particular phase is still in some form of suspendedanimation awaiting an outcome of pending appeals liti-gation with respect to the arbitration awards. Nothing in-volved in that arbitration, however, is involved here.There is no contention by any party that the arbitrationwas anything but regular on its face and not in any way"repugnant to purposes and policies of the Act."'Subsequent legal proceedings involving this subject mattermust be noted here. A charge in Case 7-CA-8977 allegingdiscriminatory failure to reinstate strikers was filed againstRespondent on September 21, 1971. This was thereafter dis-missed by the Regional Director. Meanwhile, on October 29,1971, Respondent filed a representation petition for an elec-tion in Case 7-RM-822, questioning the Union's majoritystatus; and on December 14, 1972, a representation petitionwas filed by an employee of Respondent in Case7-RD-1073. Both petitions were held in abeyance pendingthe outcome of the deferred unfair labor practice proceedings.On January 31, 1973, another unfair labor practice chargewas filed, Case 7-CA-10030, by the Union, this timeallegingRespondent's refusal to bargain. After dismissal by the Re-gional Director and a reversal of his dismissal on appeal bythe General Counsel an amended complaint was issued onJuly 25, 1973. This amended complaint, by direction of theGeneralCounsel, incorporated the charges in Case7-CA-8158, issued on November 16, 1970, and as well asCase 7-CA-10030. It is this amended consolidated complaintupon which this case proceeds.B.The IssuesAs described in brief summary above it is obvious that thiscase involves a spate of litigation. On closer scrutiny it wouldappear that all of this legal activity has been advantageous toeveryone except the individuals in whose behalf it was in-stituted, the employees-a case spawned in an aura of juris-dictional uncertainty and unduly prolonged by a generalreluctance to come to final grips with this jurisdictional issue.It has become a vehicle whereby the Respondent and Unionhave succeeded in building such a morass of legal obfuscationthat both the forestandthe trees are frequently out of sight.By the diligence of counsel for the General Counsel, however,the basic issues have been effectively preserved.Simply stated the issues presented here are (a) whether astrike, economic in its inception, was converted to an unfairlabor practice strike by the imposition of illegal conditions tothe signing of a collective agreement, namely, the require-ment that the contract be for members only, and that theUnion waive its right to represent or grieve in behalf of em-ployees whom the Respondent would discipline for allegedstrike misconduct; (b) whether the strike itself wasillegal asnot being in conformity with Section 8(d) of the Act; (c)77whether upon the conclusion of the strike the strikers wereentitled to recall in the face of Respondent's allegations ofstrike misconduct; and (d) whether there could be a reasona-ble doubt that the Union had lost its majority thus relievingRespondent of its obligation to bargain.C. Relevant Facts1.ContractnegotiationsAs previously noted,a contract between Respondent andthe Union expired on December 31,1969. It was extended inwriting for 30 days and this extension expired on February1, 1970. Negotiations for the new contract continued in themeantime and when no agreement had been reached by Feb-ruary 5, 1970,the Union called a strike.This strike,admit-tedly instituted in support of the Union's bargaining position,continued throughout most of 1970,while negotiations alsocontinued,with the assistance of mediators associated withMERC. An early efforthas been made by the Union to securethe services of State authorities,includingMERC and thegovernor's office,in the settlement of the dispute, the Boardnot being deemed to have asserted jurisdiction over facilitiessuch as Respondent's.`This took the form of a letter toMERC,dated January 6, 1970, stating as follows:This is to advise you that Michigan Council #55,AFSCME, AFL-CIO,representative of Local # 1511,Michigan Masonic Home Employees,requests the inter-vention of the Michigan Employment Relations Com-mission in a dispute over the renegotiations of a collec-tive bargaining agreement pursuant to and in accordancewith Section 9 and Sections 13 through13(g) of the Act176. The issues are over sick leave,work hours, time andone-half, hospitalization,life insurance,holidays, clas-sifications, wages,job descriptions,cost of living clause,no sub-contracting clause,and successors clause.After fourmeetings and some 34 hours of negotiationson amendments and/or modifications on an agreementwhich expired December31, 1969,and the employer andthe Union had verbally agreed at the bargaining table toextend the agreement for an additional 30 days,givingthe parties an opportunity to attempt to resolve the is-sues or call on the servicesof theMichigan EmploymentRelations Commission,pursuant to the Governor's Pa-nel, the Union finds now that the employer representa-tive,Mr. Ryburn,has refused to sign the letter of exten-sion as submitted by the union until approved by theMichigan Masonic Home'sHome Boardof Control.Very truly yours,Robert ChittendenThereafter, on January 26, the Union sent to MERC and theBoard written notices of intent to strike, the notice to MERCreading as follows:3Cf.SpielbergManufacturing Company,112 NLRB1080 (1955).4Cfinfra 78DECISIONSOF NATIONALLABOR RELATIONS BOARDThe following is a copy of a telegram sent to the NationalLabor Relations Board, Detroit, on January 22, 1970."This is to advise you that after a series of negotiationsand submitting a letter to reopen 60 days prior toDecember 31, 1969,and acontract extension until mid-night,February 1, 1970, that an impasse has beenreached at the Michigan Masonic Home in Alma. Thisis a non-profitorganizationwith a gross income of over$200,000, and thereisa meetingset for negotiationsstrictly for clarity on non-economics. The Union willpresent the proposal to the membership on January 29,1970, for a rejection and a strike vote, and to take legalstrike action in accordance with the National Labor Re-lations Act of 10 days advance strike notice.If this is not the proper procedure or time limits, pleaseadvise immediately."Very truly yours,Robert ChittendenAs the strike progressed thereafter the patties continued tomeet on a reasonably regular basis; sometimes face-to-face, atother times as two groups coordinated by a mediator. Inaddition to economic issues, about which there was consider-able diversion as indicated by the foregoing letters, the partiescontinually discussed at their meetings the reinstatement ofstriking employees who Respondent contended had been in-volved in strike misconduct, but without ever identifying tothe union representatives who these particular individualsactually were. Respondent, for its part, insisted that it was theUnion's obligation to identify these individuals among thestrikers, that it (the Union) knew who had engaged in themisconduct, and that it should take appropriate action withrespect to them. The union representative, on the other hand,claimed lack of knowledge as to who the alleged malfactorswere and repeatedly urged Respondent to provide it with anylist of names and misdeeds it possessed, as a basis for furtherdiscussion or action, as the case might be. This dispute as tothe identity of strikers and the responsibility for their actscontinued unabated in each discussion held during the strike,and became subjects of nearly every item of correspondencepassing between the parties.'In the course of discussion economic issues were consid-ered in great detail, and on July 22, 1970, Respondent pre-sented to the Union's representative its contract proposal.Included in this proposal was a clause which read as follows:ARTICLE 1. RECOGNITION Employees covered. Pursuant toand in accordance with all applicable provisions of Act176 of the Public Acts of 1947, as amended, the Em-ployer does hereby recognize the Union as the exclusive5The foregoing summarization of the issue relating to the identity ofstrikers engaged in misconduct is a synthesis of the documents in evidenceand the testimony of Walter Oliver and Robert W Chittenden, the Union'srepresentatives at the hearing, and Norman Ryburn and Hicks Griffiths,Respondent's administrator and attorney respectively, both of whom repre-sented it at the meetings The names in question were finally divulged at thehearing before me in the form of a list offered by Respondent and receivedin evidence over the Union attorney's objectionrepresentative for the purpose of collective bargaining inrespect to rates of pay, wages, hours of employment, andother conditions of employment for the term of thisAgreement for all Employees of the Employer,who aremembers of the Union,excluding Registered Nurses,Licensed Practical Nurses, Graduate Practical Nurseswith certified State permits, irregular, temporary em-ployees, Bookkeeper, Assistant Bookkeeper, Secretaryto Medical Director; Secretary to the Home Administra-tor; Secretary to Director of Nursing and Supervisors;State of Michigan approved, licensed and/or Pharmacyand Laboratory technicians, plant guard and Supervi-sors. [Emphasis supplied.]This clause was a duplication of a clause in the recentlyexpired agreement between the parties,excepting onlythatthe phrase "who are members of the Union," was insertedtogether with several corrections relating to certain profes-sional employees to be excluded from coverage. It is Respon-dent's contention, vigorously advanced at the hearing by tes-timony and by a statement attributed to a mediator severalmonths after the submission of the proposal, that this was atypographical error, the typist having erroneously substitutedthe word "Union" for "unit." I am not disposed to accept thisexplanation, for three reasons: (1) there is no evidence in therecord that the Union was ever advised that this was a typo-graphical error, (2) the error did not become the subject ofconsideration until raised by the mediator in the context ofa letter on October 8, 1970, addressed to the parties whereinhe referred to the clauseas an illegal"members only" clause,and (3) the substitution of the word "Union," with the capital"U," for a "Unit" was a lowercase"u" does not suggest areasonable typographical error. This is particularly so sincethe whole phrase was an addition to the new contract and hadnever appeared at all in the previousone. Iaccordingly con-clude and find that upon all the evidence before me that"members of the Union," as contained in the Respondent'sproposal, was not a typographical error,albeit,Respondent,at a later date, readily agreed to the substitution of the words"members of the unit."The contract proposals submitted by Respondent was sub-mitted to the employees on the following day, July 23, andafter fully considering it they voted to reject it. Respondentwas notified accordingly and the strike continued.Significantly, on July 14, a week before the Respondent'ssubmission of its contract proposal, Respondent's attorneyand representative in the negotiations addressed the followingletter toWalter Oliver, the Union's representative:This is to notify you that due to the length of thestrike, the Employer has had the opportunity to accessits staffing requirements and finds that it is over-staffedamongthe following classifications: Nurse Aides, Or-derlies,Clerk-Typist,BeautyOperators,Hallmaids,Laundry Helpers, Kitchen Helpers and Dishwashers.Please be advised that due to this finding, it will benecessary to terminate the employment of some em-ployees. The Employer stands willing to negotiate thebasis, procedures, and personnel who will be terminatedas a result of the reduction of personnel.Please be further advised that it will be the Employer'sposition that any employee who has engaged in any GRAND LODGE OF FREE AND ACCEPTED MASONS, MASONIC HOMEviolence, physical damage, vandalism, etc., will not bereinstateable upon conclusion of the strike. Since theUnion has inside information as to who these personsare, we shall expect that the Union present us with a listof such names and would be willing to discuss theirsituation.Please communicate with me as to a date for negotia-tions on the above items.Very truly yours,Griffiths & GriffithsHICKS G GRIFFITHSOliver testified at the hearing as follows:A. Yes, a part of the condition of any agreement thatwas reached we would waive the right to represent thosethat had been discharged, and again we tried to point outjust cause would only be borne through arbitration.Q. Did Mr. Griffiths ever tell you personally face toface or by telephone that the employer wanted this con-dition?A. Mr. Griffiths insisted personally, face to face, bytelephone and by written communications, he insistedthat certain employees were not reemployable, takingthe position first the union had a responsibility to givethose names to the employer, and I think the first figureof ten was thrown to us. We asked if he had information,we would investigate, perhaps, you know, some of themwe would choose not to represent but he did not give usthe names.sssssQ. (By Mr. Alexander) I think the question was didMr. Griffiths ever tell you personally or over the phoneor face to face that before there could be any agreement,the union would have to give up its right to grieve anyquestion concerning reinstatement of the strikers?A. That's correct, yes.JUDGE MAHER What is correct?Q. (By Mr. Alexander) Did he or didn'd he?A. Face to face and by telephone, yes, Mr. Griffithsasked us to give up the right to represent certain mem-bers.JUDGE MAHER Under what circumstances?THE WITNESS By virtue, as I have indicated severaltimes, by virtue of those persons the Home felt wasguilty of strike misconduct, et cetera, and we knew nothow many or who.Q. (By Mr. Alexander) Do you recall whether hemade that statement at the time you called him on thephone?A. Pardon?Q. That phone call, where you called him after youmet with the membership, that phone call you testifiedto previously?A. Yes, he made the statement each time I talked tohim.JUDGE MAHER Was this in conjunction with the sign-mg of the contract?79THE WITNESS This was prior to signing the contract.This has been the position they established-I think Iheard it the first time Mr. Griffiths, myself and BillMarshall present of the Michigan State AFL-CIO, my-self and Fairburn Smith and Mr. Gnffiths was there, Ithink the first time it was ever projected to us that wenot represent certain members of the Home felt were notreemployable.JUDGE MAHER What did this have to do with thecontract? Did it have anything to do with the contractitself, the negotiations or was it independent of all ofthis?THE WITNESS It started on the basis of negotiations wecould not reach any fruitful discussion until we agreedto that.JUDGE MAHER Excuse me for taking this over, but Iwant to get this straight myself. What do you mean youcould get no fruitful discussions?THE WITNESS We could get no further? We had toagree to that before we could discuss any economics,contract settlement, et cetera.JUDGE MAHER I would like to pursue this myself. Youwere told you would get no economics until you agreeto this, yet there was presented to you a full-blown offeron July 20th. Had Mr. Griffiths retreated from thatposition at that time?THE WITNESS The July 20th?JUDGE MAHER That's the one.THE WITNESS The July 22nd -JUDGE MAHER That's the one, July 22nd, for membersonly?THE WITNESS For members only.JUDGE MAHER I know exactly what it is, but you saythey would not get to any fruitful negotiations until youmade the agreement to cease representing certain of yourmembers.THE WITNESS That's correct. He gave me that as aproposal.When he gave it to me he in fact said but youmust understand that even if ratified by the members wewould have to have an understanding you will not repre-sent employees of the Masonic Home that we feel is notreemployable.Attorney Griffiths, testifying before me, denied the state-ments attributed to him by Oliver. He did testify that on theoccasion of submitting the Respondent's contract proposal heasked Oliver if he had received his letter of July 14, quotedabove. On the following day, July 23, according to Griffiths,Oliver telephoned him to advise that the employees had re-jected the proposal. In its place Oliver proposed to Griffithsthat Respondent agree to the old contract with certain wageand insurance modifications. Griffiths then informed him, hetestified, that, the Union's proposal would have to be submit-ted to Respondent's Board and he again asked Oliver if hehad read the July 14 letter. Griffiths then testified:Well, I said when the contract was completely nego-tiated, and the strike was over, there would have to bea procedure for the reinstatement of strikers, and I feltthat we should have discussions as to the procedure forreinstatement of the strikers. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithout finding it necessary at this point in my findings toresolve the credibility as to the conflicts between Griffiths'and Oliver's testimony in this area one finding is neverthelessapparent. From the substance of Respondent's July 14 letterto the Union, dealing as it does with the main subject ofdiscussion, reinstatement of strikers, and from Griffiths' tes-timony, it is apparent that the reinstatement of strikers waspart and parcel of Respondent's contract proposal, despiteGriffiths testimonial effort to separate the two. Linking as hedid in those two conversations with Oliver the contract andthe Respondent's position of refusing the reinstatement, it isa reasonable inference and I accordingly find that an agree-ment to waive reinstatement was an unstated condition toRespondent's July 22 contract proposal. This condition, ex-pressed as it is in Respondent's version, and testified to as anoutstanding issue in all subsequent negotiations by Oliver,remained until the close of the strike.Documentary evidence submitted at the hearing contrib-utes significant support to this finding I have made, quiteapart from testimony in various shades of contradiction.There I shall reproduce below. On August 8, 1970, Oliver ofthe Union addressed a telegram to Respondent in which henoted the lack of progress in the previous day's mediationsession.He proposed, as he had on July 23, that the oldcontract be accepted by Respondent with certain insurance,wage and classification modifications and the Respondent"withdraw its position with regard to persons they deem notreemployable and allow those persons access to the final stepof the grievance procedure under thenewly executedcontract."In a reply dated August 24, Attorney Griffiths stated:With reference to your proposal that the last step ofthe Grievance Procedure be invoked for your membersparticipating in the acts of violence, vandalism, physicaldamage, etc., against persons or property commencingon and after the start of the illegal strike of February 5,1970, be advised: (1) That your proposal pre-supposesthat the grievance procedure was in effect at the time ofthe acts of misconduct; (2) that the numerous acts wouldinvolve a multiplicity of grievance cases-which wouldbe extremely expensive, time-consuming, and cumber-some, and (3) that the said grievance procedure could bemis-used and abuse.Again, we request that the Union present to us resig-nations of those persons engaged in the acts of vandal-ism, violence,physical damage, etc. The safety and well-being of the persons who are residents at the home(including patients at the hospital) have to be guaran-teed.Whenever the quality of patient care is maliciouslyimpaired and the patients' welfare is so threatened, theGoverning Board is under duty to prevent recurrence ofsuch employee activity. For example, a striker whowould pour salt and sugar in the flour supply, or whoscrambled the medicine of the patients, should not beemployable under any circumstances. Such totally irre-sponsible misconduct could have resulted in serious ail-ments and terminal damage to many patients. For in-stance, the consequences to a diabetic patient could havebeen devastating.We cannot believe that the Unionseeks to continue to represent such persons! Thus, theUnion should accept its responsibilities to obtain theirresignations.Be further advised that in addition to the personsreferred to in the above paragraphs, the Employer willnot be reinstating all strikers due to the Employer's re-ductions in staff (within the bargaining unit). As setforth previously (see my letter, addressed to you, datedJuly 14, 1970), the Employer has found that it does notneed a staff of approximately 195 employees (in theunit).As a result the total unit staff will be approxi-mately 140. Since the re-instating cannot be construed tobe a layoff-recall situation, and the Agreement is notapplicable, the re-instatement of strikers shall be basedupon length of service and qualifications. The decisionstherein shall rest solely with the Employer and shall notbe covered by the Agreement, nor amenable to the griev-ance procedure. Again, it is pointed out that thisis sepa-rate and distinct from the non-employment of the strik-erswho engaged in violence, physical damage,vandalism, etc.Thus, to summarize,first:strikerswho engaged inviolence, physical damage, vandalism, etc., shall not bere-employed, and the Union should present the Em-ployer with their resignations; andsecond:if the totalnumber of strikers seeking re-employment exceed thenumber of vacancies available, they shall be re-instatedbased upon their length of service and qualifications asdetermined by the Employer.To facilitate this matter, the Union should present alist of re-employable strikers who seek re-instatement tothe Employer within 10 days of receipt of this letter.If you have any questions, please do not hesitate tocontact me.Very truly yours,GRIFFITHS & GRIFFITHSHicks G. GriffithsThereafter, on November 11, 1970, there is another letter toOliver Griffiths addressed himself on Respondent's behalf tothe same subject matter:In my July 14 and August 24, 1970 letters to you, Ibrought to your attention the findings of over-staffing,the inability to reinstate all strikers, the termination asa result of the reduction of personnel, and the conclusionthat the strikers who engaged in acts of misconductwould be the first to be determined unqualified and un-reinstatable.In these letters, I asked for the union's cooperation inhelping determine, first, the individuals who were en-gaged in the misconduct and, second, reinstatement ofstrikers thereafter based upon length of service andqualifications. These points were also made during vari-ous meetingswith either you or Mr. Chittenden.Your only proposal was an attempt to include it in thecollective bargaining agreement and have it covered bythe grievance procedure. As pointed out in my August24 letter, this was wholly inadequate. Likewise, aspointed out in my letter, the matter of reinstatement is GRAND LODGE OF FREE AND ACCEPTED MASONS,MASONIC HOME81not and should not be included as part of the collectivebargaining agreement.In other words, the question ofreinstatement for strikers has nothing to do withnegotiationsforthecollectivebargainingagreement-they are separate and distinct and agree-ment or disagreement of one has nothing to do withagreement or disagreement of the other.Since we have heard nothing further from you, wehave interpreted this to mean that you are leaving theentire decision to the employer and no longer wish todiscuss it.Further,to facilitate the reinstatement of per-sonnel when consummation of the collective bargainingagreement is effectuated,please be advised of the follow-ing:1.The employer has finalized its study of its needs,vacancies,and operations.The findings of such studyindicate that there will be need for twenty-one addi-tional personnel.2.The employer has reviewed the longevity,qualifica-tions, background,abilities,conduct during the strike,and other relevant factors and has prepared a list ofpersonnel who will be asked to return to work upontermination of the illegal strike.The list of names isattached hereto.3.When the illegal strike is terminated,the personnellisted on the attached sheet will be contacted by tele-gram and given appropriate time in which to reportfor work.4.Barring unforeseen circumstances or developments,no other personnel would be reinstated.If there are any questions,please do not hesitate tocontact me.Very truly yours,GRIFFITHS & GRIFFITHSHicks G. GriffithsAt some point shortly thereafter the Union capitulated inits demands, signed a contract and called a halt to the strikeon December 5. Immediately thereafter the Union sought toprocess grievances on behalf of certain of the employeeswhom Respondent had refused to take back either because oftheir alleged misconduct or because of the reduction of thestaff. Respondent's reply to these submissions was containedin a letter dated December 21, 1970, from Norman Ryburn,Respondent's administrator, to the Union's chairman of theunit:The nine alleged grievances submitted to me on Decem-ber 17,1970 are denied,because there is no violation ofany clause in the Agreement.The employees were notlaid off.The Union called an illegalstrike.During theduration of the strike,Management abolished jobs andpositions.Management negotiated with the Union on re-turnof strikers and for the jobsand positions still vacantat theend of theillegal strike.Since there was no layoffor recall situation and no Agreement in effect,there isnone,there can be no grievance.For these and other reasons not specifically set forthherein,there are no grievances.Retroactive pay for the time worked from January 1,1970 to February 5, 1970 is being prepared and will bemailed to the persons who are no longer employed. Foremployees who have not already received the retroactivepay, they,too, shall receive it as soon as practical.Yours truly,NormanL. RyburnUpon consideration of this additional undisputed evidence,documentary in form,I restate my finding and conclusionthat the refusal to reinstate the strikers was a condition ofRespondent's execution of the collective agreement and Ifurther find upon the documentary evidence relative to theperiod immediately following the execution of the most re-cent contract that Respondent implemented the condition itwas imposing by the strategem of refusing to consider thegrievance submitted in behalf of the unreinstated strikers. Inthis respect I am aware,of course,that Respondent's ex-pressed refusal in this regard is carefully stated in languagewhich would place the subject of the grievance outside theframework of the contract.I have no hesitancy whatever inreading all of the documentation together,as well as consider-ing the relevant testimony in the record,and finding this tobe a legalistic effort without basis in logic.2.The nature of the strikeOn February 4, 1970,the date preceding the strike, therewere 180 individuals employed at Respondent'sHome. Ofthis number approximately 160 joined the strike,either join-ing the picket line or absenting themselves altogether.Another 20 remained at work,and during the period of thestrike between February 5 and December 5, approximately 20other employees abandoned the strike and returned to work.And when the strike ended on December 5, 82 of the 130employees were deemed unemployable by Respondent andwere refused reinstatement.It is the reinstatement of theseparticular individuals which comprises the basic issue of thiscase.It is Respondent's contention that because of the miscon-duct in which 82 of the strikers engaged in the strike is illegaland the individuals accordingly not eligible for reemploy-ment. Throughout the hearing constant reference was madeby Respondent's counsel to the misconduct of these people,and the record abounds with questions concerning it directedto Respondent's and General Counsel's witnesses.Thus itappears that by way of establishing its condition for signingof a contract Attorney Griffiths,at every meeting, requestedthat the Union provide him and his client with a list of thewrongdoers and that it take appropriate remedial actionagainst them.However,when asked by the Union officials toidentify the people,he refused.Nor was there ever any spe-cific identification by Respondent of the strikers allegedlyinvolved until sometime in mid-October when Griffiths en-trusted such a list to the mediator.The Board was equallyunadvised of the identity of these individuals,Norman Ry-burn,the Homes administrator, testifying that a charge wasnever filed against the Union alleging strike violence andpicket line misconduct.0 82DECISIONSOF NATIONALLABOR RELATIONS BOARDComing down to the hearing before me. In the pleadings,statements of counsel, the substance of interrogation of wit-nesses there is constant reference to acts of violence. Thereare references to mixing the medicines and dentures of pa-tients, altercations with employees not on strike, slashing oftires,a car blocking a driveway, damage to employees'homes, and a variety of other acts. Similarly, there is inevidence a copy of an injunction issued against the Union andcertain named individuals on July 22, by the circuit court forGrotiot County, Michigan, restricting the number of picketson the picket line, directing the Home to respect the Union'speaceful picket line, and enjoiningallparties from harassingany otherparty byspecified acts of misconduct, and enjoiningthe Union and its agents from parking cars on the Home'sproperty. In addition, there appears in the record an Orderdated May 25, 1971, finding the Union and its officers andthe same named individuals, in contempt of the injunctionand imposing a fine of $500 on the Union. Nowhere in eitherdocument does there appear the name of any individual ac-cused of specific misconduct. And indeed in the citation ofcontempt the only indication of the nature of the misconductthat is evident at all is a statement on the record by counselfor the Union stating it to be a "violation of court orderrelating to the number of pickets."In the face of all of the foregoing accusations, many ofthem generalizations by Respondent's witnesses most cer-tainly not to be either denied or minimized, there has neverbeen any effort on Respondent's part to relate a specific actof violence or misconduct to any specific individual striker,with but one exception-Betty Wolfe was the owner of a cardeliberately parked across the driveway. Nor do I give cre-dence to the contention that these individuals were notknown to the Respondent, a contention reiterated by Ad-ministrator Ryburn as he recounted the types of misconductthat have occurred. The fact is that in the final day of thehearing of this matter Respondent introduced into evidencea list, presumably the one it had given to the mediator onSeptember 29, 1970, on which was set forth the names of 41strikers and opposite these names a catagory of misconductsuch as denture mixture, threats, auto damage, etc. Thus, forthe first time in this proceeding the names of the allegedculprits was made known by Respondent, when in fact, theiridentity had been known to it in late September 1970, if notbefore.Upon the ending of the strike on December 5, 1970, Re-spondent accepted back 21 of the strikers, as specified in aletter from Griffiths to the Union on November 11. In addi-tion, according to Union Representative Chittenden, whomI credit, three or four other individuals returned to work.There remained, according to Union officials' best estimates,82 strikers still to be reinstated but refused reinstatement byRespondent in accord with its stated position.D. The Refusal ToBargainIt is alleged in the complaintthat by theRespondent'sresponse to a request for bargaining made in thefall of 1972it engaged in an unlawful refusal to bargain.,1.The appropriate unit for bargainingThere is no dispute as to the appropriateness of the bar-gaining unit as set forth in the most recent contract between.the parties. It is as follows:All regular employees of the employer who work incategories described as Hallmaid, Kitchen and Diningroom Helper, Laundry Helper, Night Watchman, Dish-washer, Janitor, Kitchen Clerk, Nurse Aide, Orderlie,Seamstress, and Occupational Therapy Aide, excludingRegistered Nurses, Licensed Practical Nurses, GraduatePractical Nurses with certified State permits, irregular,temporary, employees, Bookkeeper, Assistant Book-keeper, Secretary to Medical Director, Secretary to theHome Administrator, Secretary to the Director of Nurs-ing and Supervisors, State of Michigan, approved, lic-ensed and/or Pharmacy and Laboratory Technician,Plant Guards and Supervisors.I accordingly conclude and find the foregoing to constitute aunit of employees appropriate for the purposes of bargaining.2.,,The refusal to negotiate a new contractInmid-October 1971 Union Representative Chittendenwrote Administrator Ryburn requesting that negotiations becommenced for a contract to replace the one that was toexpire at the end of the year. In response Ryburn sent a letterto Chittenden, through Mediator Howlett, stating that theywere refusing to bargain and were filing a petition for anelection to resolve the good-faith doubt which it entertainedconcerning the Union's majority status. This petition wasfiledon October 29, 1971, in Case 7-RM-822. Severalmonths thereafter an election petition was filed by an em-ployee in Case 7-RD-1073. Both petitions were held in abey-ance by the Regional Director pending the determination ofthe unfair labor practices alleged in the complaint in thisproceeding. By admission of Respondent in its answer it maybe stated as a fact that again on or about October 20, 1972,the Union reiterated its request of Respondent that it com-mence collective-bargaining negotiations in an effort tonegotiate a new contract and that in reply, on November 6,1972, Respondent, through its attorney, informed the Unionthat the question of whether Respondent would negotiatewith it could be resolved by the Union's cooperation in theconduct of an election sought by the Respondent in Case7-RM-822. Subsequently on November 6, 1972, the Unionaddressed Respondent's attorney requesting that negotiationscommence at the earliest possible date. Respondent since thatdate has failed to respond to the Union's request.In its an-swer to the complaint in this respect Respondent contendsthat due to the pendency of the representation petitions theydid not engage in negotiations with the Union because of itsexpressed good-faith doubt of the Union's majority status.E. Analysis and ConclusionsThe focus of this matter is the status of the striking em-ployees insofar as their respective rights to reinstatementafter the strike is concerned. And this, in turn, hinges uponthe nature of the strike, whether it is an economic strike or GRAND LODGE OF FREE AND ACCEPTED MASONS, MASONIC HOMEan unfair labor practice strike, and upon the evaluation of theconduct of individuals seeking reinstatement, and backpay. Itis axiomatic, of course, that economic strikers are entitled toreinstatementso long asthey have not been replaced,' or,although replaced, if upon their availability for work there isa job opening for which they are individually qualified.' It isequally well established that strikers engaged in a strike inprotest of an employer's unfair labor practices or whose eco-nomic strike has become converted to an unfair labor practicestrike by the subsequent commission of unfair labor practices,"do not lose theirstatus andare entitled to reinstatementwith backpay, even if replacement for them have beenmade."8Basicthen to the determination of the status of theemployees is the nature. and status of the strike itself.,The work stoppage which commencedamongRespon-dent's employees on February 5, 1970, was clearly in protestof the failure to reach agreement on a new collective-bargain-ing agreement. All other things being usual this would clearlybe a validly instituted economic strike. It is Respondent'scontention, however, that the strike was an illegal one fromits inception, thus depriving the strikers of such statutoryprotectionas isprovided for participation in concerted activi-ties for their mutual aid and protection. In support of itscontention Respondent cites the Union's failure to complywith Section 8(d) of the Act, a statutory provision establish-ing the legal criteria for the conduct of the strike in supportof negotiations for the renewal of anexpiringcollectiveagreement.'Thus, it is contended, the Union has failed togive timely notice to the Federal Mediation and ConciliationService and the state mediation service (MERC) and hasfailed to continue the contract in full force and effect withoutresort to a strike for 60 days after either the expiration of thecontract or giving of notice of the existence of dispute. Thisfailure on the Union's part, it is contended, establishes thestrike asan illegalone and deprives the strikers of the rein-statement which they seek here.6Mastro Plastics Corporation,and French American ReedsMfg. Co., Inc.v.N.L.R.B.,350 U.S. 270(1956).1N.L.R.B. v. The Laidlaw Corporation,171 NLRB 1366, enfd.414 F.2d99 (C.A.7, 1969),cert.denied 397 U.S. 920(1970).8Mastro PlasticsCorp. v.N.L.R.B.,350 U.S. 270, 278;N.L.R.B.v. SamuelJ.Kobritz,d/b/a Star Beef Company,193 F.2d 8, 16-17 (C.A. 1).9 Section 8(d) of the Act as amended,provides,in part, as follows:... where there is in effect a collective-bargaining contract coveringthe employees in an industry affecting commerce, the duty to bargaincollectively shall also mean that no party to such contract shall termi-nate or modify such contract, unless the party desiring such terminationor modification-(1) serves a written notice upon the other party . . . of the proposedtermination or modification sixty days prior to the expiration datethereof, .. .(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a dispute . . . and(4) continues in full force and effect, without resorting to strike orlockout, all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expiration dateof such contract, whichever occurs later:aaasAny employee who engages in a strike within the sixty-day periodspecified in this subsection shall lose his status as an employee of theemployer engaged in the particular labor dispute, for the purpose ofsections 8, 9, and 10 of this Act, as amended .. .83A review of the chronology of this matter discloses a num-ber of periods of suspendedanimation.Looking to the causeof these several interruptions in the normal processing of thecase it is apparent that they were caused (1) by uncertainties,deliberations, and reevaluations in the area of the assertion ofthe Board's jurisdiction over facilities such as Respondent's,and (2) by a deferral of Case 7-CA-8977 to arbitration, aproceeding still in the final appeals stage. Thus, it appearsthat the Union on February 26, 1970, 10 days after filing itsoriginalcharge, withdrew it, when it became evident that theBoard was not then asserting jurisdiction over nonprofit nurs-ing homes(supra).The matter was then transferred to theState agency (MERC) and the matter proceeded there.Thereafterthe Board's policy changedand againa chargewas filed with it,removingthe subject matter to it fromMERC. While the foregoingis not intendedto be a preciselegal descriptionby me ofwhat was occurringit is suffi-ciently basicas tosuggest thatno one in authority had ar-rived at any fixed and finaldeterminationof the manner inwhich thedispute wasto be resolved;whether it was, infact, a Federal case, or one for MERC. In the face, then,of such obvious officialvacillation in thedetermination ofthe proper forum forthe resolutionof the dispute it wouldbe ridiculousto suggestthat the Union at that very timewould nevertheless be expected to follow the precise termsof Section 8(d). To so constrain the Union would be torequire ofita degree of precisionand perspecacity notdisplayedelsewhere in the processingof the case at anytime in itstorturedprogress.But in any event,consider-ing the timingof theBoard'sassertionof jurisdictionover nonprofit old age or nursing homes,1° the retroactiveapplication of the Board's newly enunciated jurisdictionalstandards cannot be presumed, retroactively, without weigh-ing the "mischief' that would be created by such action."In the absence of any showing that such retroactive applica-tion was intended I conclude and find that it was not. Iaccordingly reject the suggestion that Section 8(d) was ofcontrolling significance at the time the strike was institutedand maintained, and I conclude and find that insofar as therequirement of notice and refraining from a work stoppageare concerned the Union's action wasproper in every way,and the strikers did not lose their employeestatusthereby.In further support of its contention that the strike whichbegan on February 5, 1970, was an illegal one Respondentrelies upon the alleged misconduct of those involved as beingof such an intensity as to deprive them of the usual statutoryprotection afforded such concerted activity and to deprive theoffending participants of the right to reinstatement. This iscommonly referred to as theThayerdoctrine." As a generalstandard to be applied the following quotation from the deci-sion in this case by the United States Court of Appeals for theFirst Circuit is noteworthy (213 F.2d at 755-756):If the pickets "restrained" or "coerced" other em-ployees in the exercise of their rights under § 7 of Act,and if union responsibility therefore could be demon-strated, the picketing would constitute a union unfair10Drexel Homes, Inc.,182 NLRB 1045, was decided by the Board on June2, 1970.11Security and Exchange Commission v. Chenery Corp.,332 U.S. 194.12N.LR.B. v. Thayer Company and H. N. Thayer Company,213 F.2d 748(C.A. 1), cert. denied 348 U.S. 883 (1954). 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practice and therefore would not be a protectedconcerted activity under §7. Nor would the same con-duct by the picketing employees, even though not at-tributable to the union, be protected.This gives us a standard for determining what picketline conduct falls outside the protection of § 7. Certainlyconduct which is not a union unfair labor practice maystill be unprotected. But with respect to the instant case,if there was no "coercion" or "restraint" of non-strikingemployees, the picketing should be considered 4 pro-tected activity, for then the collective action would nothave been in violation of any other federal statute; noron the facts found by the Board was the conduct on thepicket line in breach of the pace and therefore enjoinableby state law.Thus our problem is considerably simplified.It is un-disputed that those employees who wished to continueworking during the strike were able to do so.The Board's decision inHerbert Bernstein, Alan Bernstein,Laura Bernstein, a co-partnership d/b/a Laura Modes Com-pany,144 NLRB 1592 (1963), gave practical substance to thegeneral standard of evaluation. Thus, in a situation where aunion was seeking recognition and a contract and the em-ployer reacted by threat, interrogation, and other acts inviolation of the Act, the union engaged in violence-and othermisconduct spelled out both in the Trial Examiner's and theBoard's decisions. Thus there were recounted an occasionwhen the union business agent visited the employer togetherwith eight union members, not employees. After requestingand being refused permission to talk to the employees theunion group proceeded to physically assault the employer;and when his secretary attempted to call the police "she toowas 'pushed around."' A strike in protest of the employer'sunfair labor practices had meanwhile been called and whilein progress an identified employee-striker pointed out theemployer to four thugs who proceeded to beat him. Chargesagainst the union alleging the foregoing has violations ofSection 8(b)(1)(A) were filed and a subsequent settlement wasreached which included theunion's compliance with certainstructures, including the posting of a notice. The Board, pro-ceeding to a consideration of the employer's misconduct inthe atmosphere of this violence commented unfavorably uponthe prospects of bargaining under such conditions. Of thisfeature, as it relates to the instant case, we shall treat later(infra).But what is significant is the Board's view, not ofbargaining, but of employee rights in the concerted activities.Thus, it observed (144 NLRB at 1595) thatitdoes not follow that the Respondents were free tothreaten their employees with reprisals because of theiraffiliation with or their adherence to the Union. We findthat by so doing during the meetings held by the Bern-steins with the employees on the afternoon of August 14and 15, Respondents further violated Section 8(a)(1) ofthe Act. Nor were they justified in telling their em-ployees, as they did, that they would "never" bargainwith the Union. For the Union's misconduct did notextinguish the employees' rights to bargain through theUnion. We further find, accordingly, that by threateningtheir employees with reprisals because of their affiliationwith the Union and by announcing to them that theircontinued adherence to it would be a futile act as theRespondents would never recognize the Union, Re-spondents further violated Section 8(a)(1) of the Act.Respondents' unlawful conduct in derogation of itsemployees' Section 7 rights was clearly a contributingcause of the strike which began on August 17. We shalltherefore adopt the Trial Examiner's recommendationthat the Respondents reinstate each of them-exceptLewis-upon request, to former or substantially equiva-lent positions, and that itcease anddesist from action inderogation of their Section 7 rights.Again inAllou Distributors, Inc.,201 NLRB 47 (1973), thesame dilemma arose. Here, in a consolidated proceedingagainst both employer and union it was found that the em-ployer had violated the Act by procuring the withdrawal ofa number of its employees from the union with which it hada contract that was about to expire, by offering various bene-fits to withdraw from the union, preparing and circulating apetition among the employeesdisclaimingany continuingdesire to be represented by the union, and by causing a decer-tification petition to be filed by the employees with the Board.This the Board found to be an aggravated intrusion into therights of the employees. At notime,however, were employeesinvolved in picketing activity. Here, it was the union itself, asdistinct from any of its employee-members, who were in-volved in the violence which followed and which gave rise tothe finding of a violation by it of Section 8(b)(1)(A) of theAct. Thus,upon learningof the employer's duplicity-theunion's president, vice president, and four business represen-tativeswho "through the use of force, threats and generalintimatory conduct, 'pressured' the employees to withdrawthe decertification petition." This conduct, the Board con-cluded, "created the impression that they were in control ofthe premises," "frightened and terrorized the employees." Inconsequence of all of this the Board, relying upon theLauraModesdecision(supra),found the union's misconduct to beof such a grave and seriousnature asto disqualify it fromobtaining the bargaining rights to which the employer's mis-conduct would, have otherwise entitled it. Nor would theBoard find any distinction in either the gravity of the matteror remedy to be imposed depending upon whether the unioninvolved was one recognized for the past several years or onethat was seeking its first recognition, as was the case inLauraModes.These are the cases upon which Respondent relies to sup-port its contention that the alleged violence attending thestrike and picketing was such as to render the strikeillegal.In the first place there is a significant distinction to be made.The issue of illegality raised in the instant case is in thecontext of the rehiring of strikers, and not, as in each of thecited cases, in the efficacy of a bargaining order. Indeed, inLaura Modes,the argument of strike illegalityasbarringstrikers was rejected and the strikers were reinstated.Basically theinstantcase differs from the cases upon whichRespondentrelies(Thayer, Laura ModesandAllou)in theevidence of violence upon which the Board's determinationis to be made. In each case the evidence was plentiful and thefindings explicit. InThayer boththe Court and the Board (99NLRB 1122 at 1130 and 1133) outlined in detail the impro-prieties onthe picket line and the specific individualincidents GRAND LODGE OF FREE AND ACCEPTED MASONS, MASONIC HOMEof violence and misconduct, such as kicking, weilding of ironpipes, opening of car doors, et al. InLaura Modesthe beatingof the employer and the "pushing around" of his secretarywas fully documented. And inAllouthe union agent's vio-lence was spelled out to find Section 8(b)(1)(A) violations.Here, on the contrary, we have consistent reference tomisconduct, the switching of dentures, blocking of driveways,auto damage, but no identification. Instead the Employerasks the Union to punish the culprits, the Union asked theEmployer to identify them,ad infinitum,and in the finalhours of the hearing, on January 24, 1974, Respondent firstproduced and offered into evidence a list of the alleged cul-prits it has in its possession at least since September 1970.Nowhere in the presentation of its defense evidence or in thesupport of its allegations of misconduct was there producedone specific incident by an identifiable employee or unionmember, excepting only Betty Wolfe whose car was used onone occasion to block a driveway.This is not the evidence of aggravated violence and miscon-duct upon which the findings were made in the cases reliedupon for support by Respondent. By comparison, the evi-dence produced by Respondent palls in insignificance. Thisisnot to say that such events may well not have happened.But substantial evidence of facts must be produced, and notmere protestations and generalizations. Indeed the injunctionpapers submitted here relating to the misconduct on thepicket line are but more of the same generalization. Howevermuch evidence the learned judge of the Gratiot County courtreceived and considered to grant the injunction in the firstinstance, and to impose a fine thereafter for contempt of it,all that appears is that the number of the pickets was to belimited, that the Union refrain from parking cars on Homeproperty, and that "All parties are enjoined from harassingany other parties," the harassment being spelled out in formsof such misconduct as puncturing tires, spreading glass, etc.But again, nowhere is any one striker, picket, union memberor employee identified as a wrongdoer. Accordingly, uponconsideration of all of the foregoing, and upon comparisonwith factual content of cases wherein the Board and thecourts have branded union and employee misconduct has soaggravated as to justify some curtailment of the Board's usualremedial action, I conclude and find that the picketing andstrike events, as set forth in this record, are completely devoidof such specific factual detail as would place their concertedactivity in the same catagory as the concerted activities in thecases relied upon. I therefore conclude and find that the strikeand the attendant picketing from February 5, 1970, toDecember 5, 1970, has never lost the protection afforded suchconcerted activity by Section 7 of the Act.A review of the record and findings made on it(supra)reveal that quite apart from the alleged and/or actual vio-lence discussed previously, bargaining went on apace. Then,on July 22, Respondent presented the Union its contractproposal which included in it a provision limiting recognitionto members of the Union, as I have previously found. And atthe same time Respondent's attorney asked the Union's re-presentative if he had read Respondent's letter of July 14 inwhich was spelled out Respondent's refusal to reinstate strik-ers.On the following day, when presented with the em-ployees' rejection of its proposal, Respondent, by its attorney,again referred to the July 14 letter, and it has consistently85maintainedits position respecting reinstatement through theremainder of the strike, and after the employees' capitulation.I have already found and concluded this insistence by Re-spondent upon a waiver of striker reinstatement to be a condi-tion imposed by it to a signing of a contract.It iswell estab-lished that a "refusal to execute a complete contract, exceptupon a condition outside the terms of the contract itself, is aviolation of Section 8(a)(5) of the Act."" And in relianceupon this authority the Board has recently affirmed the con-clusion that insistence upon inclusion in the contract anagreementby a union not to punish nonstrikers was a condi-tion precend'ent to the signing of the contract and a violationof Section 8(a)(5) of the Act.14It issignificant that the veryconditions sought in the citedcase isthe converse of thecondition being sought by Respondent herein. Upon this au-thority, therefore, I conclude and find Respondent, by impos-ing as acondition precedent to the signing of a contract thatstrikers not be reinstated, thereby refused to bargain in viola-tion of Section 8(a)(5) of the Act.Furthermore, upon consideration of all of the evidence, Ihave found the inclusion of the "member of the Union" tohave been intentional. I am aware, of course, that Respondenteventually withdrew this provision from its proposal but onlyafter its illegality was brought to Respondent's attention 2months later. There is nothing in the record to suggest thatRespondent ever brought this alleged typographical error tothe Union's attention at any time.A reading of the Board's most recent holding on the subjectof "members-only" contracts leaves me with more than asuspicion that the Board's position has been consistently un-clear. Thus inDon Mendenhall, Inc.,194 NLRB 1109 (1972),the Board held (at 1110):Although theBoard has never ruled squarely on thelegalityperseofa members-only contract,Max Factor,118 NLRB808, the insufficiency under theAct of suchrecognition has been well established.For that reason wedismiss the complaint insofar as it alleges violations ofSection 8(a)(5).Turning now toMax Factor & Company,118 NLRB 808(1957), in an action where violations of Section 8(a)(5) werenot alleged, the Board there stated (at 815)We are not now deciding whether a members-only con-tract, standing apart from any other unlawful conductby the contracting parties, isper se aviolation of thestatute.In such a state of the law and considering the tenuouscircumstances upon which my findings concerning this al-leged typographical error are based I am inclined to attachno more consideration to the submitted clause recognizing"members of the Union" than the Board attached to a con-tract were the members-only feature was never questioned, asinDon Mendenhall, Inc.I accordingly would recommendthat so much of the complaintas alleges theproffering of such13N..L.R B. v. Dalton Telephone Company,187 F.2d 811, 813 (C A 5,1951).14Independent Stave Co,175 NLRB156 See alsotheHerald Co.,181NLRB 421, enfd.444 F 2d 430 (C A 2), cert. denied 404 U S 990. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDa contract provision to be a violation of Section 8(a)(5) bedismissed.It now remains to be determined whether this was an eco-nomic strike or an unfair labor practice strike; bearing inmind that the former may be converted to the latter.15Unquestionably the strike commenced as an economic pro-test of a failure to reach an agreement, and so it continueduntilmid-July 1970. But "[t]here is no question but thatwhere a strike is initially undertaken for economic reasonsbut is prolonged by reason of the employer's interveningunfair labor practices, the employer is in the same position itwould have been in had his unfair labor practice caused thestrike in the first place and is bound to reinstate all strikersand discharge all those hired to replace them during thestrike "16Having previously concluded and found the strike andpicketing to be concerted activity protected by the Act, andhaving determined that midway through the strike Respond-ent imposed the condition of waiver of striker reinstatementrights and has steadfastly adhered to its position in that re-spect, it remains to be determined what, if any, relationshipone finding bears to the other. Clearly the strike was aneconomic one at its inception on February 5, 1970, as notedabove. But when the employees were presented the Respon-dent's proposal on July 23, and were reminded then andconstantly thereafter that it must be linked to the Union'sagreement not to seek reinstatement of the strikers alleged tohave committed misconduct, the employees then had furtherbasis for its protest-Respondent's imposition of an unlawfulcondition which I have found would constitute an unfairlabor practice. I have no doubt that the employees were fullyaware of theimplicationsof this condition, of what it meantto them, and of the fact of their continued strike included thisas a further subject of their protest. Employees were at alltimes members of the bargaining committee which met withRespondent's officials.Union Representatives Chittendenand Oliver credibly testified that the committee was con-stantly appraised of any developments which occurred atother than bargaining sessions. Certainly it is reasonable toinfer, as I do, that the dominant issue and the one holding upthe very signing of the contract, Respondent's condition re-specting reinstatement of strikers, was known to the strikingemployees through their committee members and that thiswas, after having been learned of on July 23, part and parcelof their protest strike and picketing for the remainder of itsduration. I accordingly conclude and find that from July 23,1970, until itscessationon or about December 5, 1970, thework stoppage of Respondent's employees was an unfair la-bor practice strike, as so denominated by the Board and theCourts."There remains for consideration the legitimacy of Respon-dent's contention that it did not unlawfully refuse the bargainwhen requested to do so on October 20, 1972, and thereafteron November 6, and since. This it contends it did because itISN.L.R.B. v Kobritz,193 F 2d 8, 16 (C A 1)16N.LR B. v Crosby Chemicals, Inc,188 F 2d 91, 95 (C A 5), citingNLR.B v Remington Rand, Inc.,130 F 2d 919 (CA 2) See also:Alba-Waldersian, Inc. vNLRB,404 F 2d 1370, 1371 (C A 4, 1968)17NL R B v Mastro Plastics Corporation and French American ReedsManufacturing Company,345 F 2d 170 (C A 2, 1965), cert denied 384U S 972 (1966),NLR B. v. Mackay Radio & TelegraphCo, 304 U S 333entertained a good-faith doubt as to the Union's majoritystatus.What Respondent seeks by its claim is to reap the fulladvantage of its previous conduct which I have already foundto be unlawful. If there have been defections from the Union,and the record shows that there have been, and if there havebeen employees hired subsequently who are not union mem-bers, or do not wish union representation, and Respondent'sconduct makes this feeling quite understandable, then the lossof union membership is attributable only to Respondent'sown illegal efforts. It is well settled beyond the need of cita-tion of authority that a loss of majority under such circum-stances is one that is attributable to the employer and may notbe relied upon by him to avoid furtherbargaining. I accord-ingly conclude and find that the Union's majority status hasnot been affected by Respondent's unlawful efforts and thatRespondent's refusal to bargain for such reason does notconstitute a good-faith doubt of the Union's majority status.Under such circumstances I therefore conclude and find Re-spondent's refusal on and after November 6, to bargain withthe Union as the majority representative of its employees isa refusal to bargain in violation of Section 8(a)(5) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with Respondent's operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic and commerce amongthe several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V THE REMEDYI have found that Respondent by its conduct has refusedto bargain with the duly selected bargaining representative ofits employees, and it has failed and refused to reinstate em-ployees striking in protest of Respondent's conduct after un-conditional request made in their behalf on the cessation ofthe strike, such conduct being in violation of Section 8(a)(1),(3), and (5) of the Act. I shall accordingly recommend thatit cease and desist therefrom, and because of the gravity ofRespondent's conduct shall also recommend that it cease-and-desist from infringing in any other manner upon therights of employees guaranteed by the Act.18I shall alsorecommend certain affirmative action be taken in order toeffectuate the policies of the Act. I shall recommend thatRespondent be ordered to continue recognition of the Unionas the exclusive bargaining representative of its employeesand that it continue in full force and effect the most recentcollective agreement between it and the Union, that it con-tinue bargaining collectively with the Union concerning theterms and conditions of any new contract to supersede thisexisting one," and that if agreement be reached that it em-body such agreement in writing, and that in the meantime itbe ordered not to vary or abandon such benefits it may havegiven its employees in the most recent contract executedbetween the parties.'018NLRB v Express Publishing Co,312 U S 426, 43719Tidewater Express Lines, Inc,142 NLRB 1111, 1122 (1963).20The Bassick Company, Spring Valley Division,a divisionof Stewart-Warner Corporation,127 NLRB 1552 (1960) GRAND LODGE OF FREE AND ACCEPTED MASONS, MASONIC HOME87I shall recommend that with respect to the employeeswhom Respondent has refused to reinstate because they en-gaged in a strike in protest of its unlawful refusal to bargain,that these employees be offered reinstatement to their formeror substantially equivalent positions, without prejudice toseniority or any other rights and privileges, terminating ifnecessary, any person hired since June 22, 1970, the dateupon which the strike of the employees became an unfairlabor practice strike, to make room for them ,21 and thatthey be made whole from December 5, 1970, the date onwhich the strike was abandoned by the Union and uponwhich reinstatement was sought in their behalf.22 The back-pay to which they arrentitled shall be computed in the cus-tomary manner, with interest at 6 percent per annum.23 Itwill also be recommended that Respondent post appropriatenotice of compliance with the Board's Order.Upon the foregoing findings of fact; conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14Grand Lodge of Free and Accepted Masons, MasonicHome, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain with Local No. 1511 and CouncilNo. 55, American Federation of State, County and MunicipalEmployees, AFL-CIO, as the exclusive bargaining represen-tative of its employees in the unit found to be appropriate forthe purposes of collective bargaining in the contract betweenthe parties most recently in force by imposing unlawful condi-tions upon the execution of a collective agreement, specifi-cally the refusal to rehire strikers, and by withdrawing itsrecognition of the said Union.(b)Discouraging membership in the aforesaid Union byrefusing reinstatement of employees striking in protest of itsunlawful conduct because they had engaged in such con-certed activities and to be protected by the National LaborRelations Act, as amended.(c) In any other manner interfering with, restraining, orcoercing its employees or unlawfully discriminating againstthem in the exercise by them of rights guaranteed by Section7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer reinstatement to all employees who were engagedin a strike against it between February 5, 1970, and December5, 1970, and whom it has since refused to reinstate, dismiss-ing, if necessary, any individual hired since July 22, 1970.21Samuel Levine, doingbusinessas Hock and Mandell Jewelers,145NLRB 435, 444 (1963)22N.LR.B v Mackay Radio&Telegraph Co, supra,Mastro PlasticsCorp v NLRB., supra.23FW Woolworth Co.,90 NLRB 289 (1950)24 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes(b)Make whole the aforesaid striking employees for theperiod from December 5, 1970, until the date of Respondent'soffer of reinstatement, computation to be made in the mannerset forth in "The Remedy."(c) Continue to recognize the aforesaid Union as the exclu-sive bargaining representative of all employees in the bargain-ing unit set forth in the contract between the parties mostrecently in force.(d) Upon request continue to bargain collectively with theaforesaid Union concerning the wages and working condi-tions of its employees, and, if an understanding is reached,embody such understanding in a new signed agreement.(e)Continue in full force and effect such benefits andemoluments as it may have granted its employees during theperiod of its unfair labor practices and the pendency of theseproceedings.(f) Post at its Alma, Michigan, facility the notice attachedhereto as "Appendix."25Copies of said notice on formsprovided by the Regional Director for Region 7, after beingduly signed by the Respondent, shall be posted immediatelyupon receipt thereof, and be maintained for a period of 60consecutive days in conspicuous places. Reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by any other material(g)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepsithas taken to comply therewith.25 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local No.1511 and Council No. 55, American Federation of State,County and Municipal Employees, AFL-CIO, by refus-ing to reinstate you to your jobs for engaging in con-certed activities protected by the National Labor Rela-tions Act, as amended.WE WILL continue to recognize the aforesaid labor or-ganization as the exclusive bargaining representative ofour employees set forth in the contract between our-selves and the Union most recently in force, and uponits request, we will bargain collectively with it, and if wereach an agreement we will put it in writing in the formof a signed contract.WE WILL offer reinstatement to all employees who en-gaged in the strike against us between February 5, 1970,and December 5, 1970, and whose reinstatement hassince been refused and, WE WILL dismiss, if necessary,any individual hired since July 22, 1970.WE WILL make whole striking employees for theperiod from December 5, 1970, until the date uponwhich we offer you reinstatement to your job. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL continue in full force and effect any raises orother benefits we have granted since February 5, 1970.WE WILL NOTin any other manner interfere with, re-strain,or coerce any of you or unlawfully discriminateagainst anyof you in theexerciseof your rightsguaran-teed by the National Labor Relations Act.All of you,our employees,are free to remain,or become,to withdraw from or to refrain from becoming, members ofLocal No. 1511 and Council No. 55, American Federation ofState, County and Municipal Employees, AFL-CIO, or anyother labor organization.GRAND LODGE OF FREE AND ACCEPTEDMASONS, MASONIC HOME